     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.147 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARLON BLACHER,                                   Case No.: 3:20-cv-01270-LAB-MDD
      CDCR #G50077,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            1) GRANTING MOTION TO
14
      RALPH DIAZ, et al.,                               PROCEED IN FORMA PAUPERIS
15                                                      [ECF No. 3]
                                    Defendants.
16
                                                        2) DISMISSING FRIVOLOUS
17                                                      CLAIMS PURSUANT TO 28 U.S.C.
                                                        § 1915(e)(2) & 28 U.S.C. § 1915A(b)
18
19                                                      3) DENYING MOTION FOR
                                                        TEMPORARY RESTRAINING
20
                                                        ORDER [ECF No. 2]
21
                                                        4) DIRECTING U.S. MARSHAL TO
22
                                                        EFFECT SERVICE OF SUMMONS
23                                                      AND COMPLAINT PURSUANT
                                                        TO 28 U.S.C. § 1915(d) &
24
                                                        Fed. R. Civ. P. 4(c)(3)
25
26         Plaintiff Marlon Blacher, currently incarcerated at Richard J. Donovan State Prison
27   (“RJD”) located in San Diego, California, and proceeding pro se, has filed a civil rights
28   complaint pursuant to 42 U.S.C. § 1983 and Exhibits in support of his Complaint. See
                                                    1
                                                                            3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.148 Page 2 of 17



 1   Compl., ECF Nos. 1, 1-1. Plaintiff did not prepay the civil filing fee required by 28 U.S.C.
 2   § 1914(a), but did file a CDCR Inmate Statement Report and Prison Certificate, which the
 3   Court liberally construes as his Motion to Proceed In Forma Pauperis (“IFP”). See ECF
 4   No. 3. Plaintiff has also filed a Motion for a Temporary Restraining Order (“TRO”). See
 5   ECF No. 2.
 6   I.    Motion to Proceed IFP
 7         “The Prison Litigation Reform Act (PLRA) instituted a ‘three-strikes’ rule in an
 8   effort to disincentivize frivolous prisoner litigation.” Hoffmann v. Pulido, 928 F.3d 1147,
 9   1148‒49 (9th Cir. 2019). “Pursuant to the PLRA, once a prisoner has had three actions
10   dismissed as frivolous or malicious, or for failure to state a claim upon which relief may
11   be granted, that prisoner is no longer permitted to file an action in forma pauperis unless
12   the prisoner is in imminent danger of serious physical injury.” Id. (citing 28 U.S.C.
13   § 1915(g)). This “broad language covers all such dismissals: It applies to those issued both
14   with and without prejudice to a plaintiff’s ability to reassert his claim in a later action.”
15   Lomax v. Ortiz-Marquez, __ U.S. __, No. 18-8369, 2020 WL 3038282, at *3 (U.S. June 8,
16   2020).
17         A court “‘may take notice of proceedings in other courts, both within and without
18   the federal judicial system, if those proceedings have a direct relation to matters at issue.’”
19   Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (citation omitted). The Court takes
20   judicial notice that Plaintiff has accumulated at least three strike dismissals pursuant to 28
21   U.S.C. § 1915(g). Those cases are: (1) Blacher v. Diaz, No. 1:11-cv-1993-SKO (E.D. Cal.),
22   ECF No. 12 (Sept. 24, 2012 order dismissing action for failure to state a claim); (2) Blacher
23   v. Dieball, No. 2:14-cv-7985 (C.D. Cal.), ECF No. 7 (Dec. 2, 2014 order dismissing action
24   as frivolous, malicious, or failing to state a claim upon which relief could be granted); (3)
25   Blacher v. Villamarin, No. 2:15-cv-3061 (C.D. Cal.), ECF No. 68 (Aug. 11, 2017 order
26   dismissing action after plaintiff failed to amend pursuant to court’s June 23, 2017 order,
27   granting defendants’ motion to dismiss for failure to state a claim upon which relief could
28   be granted); and (4) Blacher v. Talley, No. 2:16-cv-3680 (C.D. Cal.), ECF No. 74 (July 26,
                                                   2
                                                                               3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.149 Page 3 of 17



 1   2017 order granting defendants’ motion to dismiss for failure to state a claim upon which
 2   relief could be granted).
 3         Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
 4   of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
 5   danger of serious physical injury.” See 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493
 6   F.3d 1047, 1051-52 (9th Cir. 2007) (“Cervantes”) (noting § 1915(g)’s exception for IFP
 7   complaints which “make[] a plausible allegation that the prisoner faced ‘imminent danger
 8   of serious physical injury’ at the time of filing”). Although the bulk of Plaintiff’s
 9   allegations are both implausible and delusional, Plaintiff’s allegations that prison staff have
10   falsely identified him to fellow inmates as a rapist or child rapist, thereby putting his life
11   at risk, are sufficient, when considered as a “threshold procedural question” to plausibly
12   suggest he faced “imminent” or “ongoing danger” of physical injury at the time of filing.
13   See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1057 (distinguishing plausible allegations
14   of “imminent danger” exception under § 1915(g) at the “threshold stage” as distinct from
15   the court’s duty to “evaluate the merits of the suit.”); see also Williams v. Paramo, 775
16   F.3d 1182, 1190 (9th Cir. 2015) (finding allegations that prison official defendants had
17   falsely “reveal[ed] to other inmates” and started “rumors” that plaintiff was a “convicted
18   sex offender and child molester,” and had “erroneous[ly] assign[ed] . . . an ‘R’ suffix to
19   her prison file,” sufficient to satisfy § 1915(g)’s imminent danger exception). Accordingly,
20   the Court concludes Plaintiff has satisfied § 1915(g)’s imminent danger exception.
21         All parties instituting any civil action, suit or proceeding in a district court of the
22   United States, except an application for writ of habeas corpus, must pay a filing fee of
23   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                     3
                                                                               3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.150 Page 4 of 17



 1   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 2   § 1915(a). See Cervantes, 493 F.3d at 1051. However, prisoners who are granted leave to
 3   proceed IFP remain obligated to pay the entire fee in “increments” or “installments,” Bruce
 4   v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams, 775 F.3d at 1185, and
 5   regardless of whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) &
 6   (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 7         Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
 8   “certified copy of the trust fund account statement (or institutional equivalent) for ... the 6-
 9   month period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2);
10   Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005) (“King”). From the certified trust
11   account statement, the Court assesses an initial payment of 20% of (a) the average monthly
12   deposits in the account for the past six months, or (b) the average monthly balance in the
13   account for the past six months, whichever is greater, unless the prisoner has no assets. See
14   28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the
15   prisoner then collects subsequent payments, assessed at 20% of the preceding month’s
16   income, in any month in which his account exceeds $10, and forwards those payments to
17   the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct.
18   at 629.
19         Plaintiff’s CDCR Statement and Prison Certificate show that he has carried an
20   average monthly balance of $0.00, had $0.00 in average monthly deposits to his account
21   over the 6-month period immediately preceding the filing of his Complaint and had an
22   available balance of $0.00 on the books at the time of filing. See ECF No. 3 at 1; 28 U.S.C.
23   § 1915(a)(2); King, 398 F.3d at 1119. Based on this accounting, the Court GRANTS
24   Plaintiff leave to proceed IFP and will not assess an initial partial filing fee pursuant to 28
25   U.S.C. § 1915(b)(1). The full $350 fee owed in this case must be collected by the agency
26   having custody of the prisoner and forwarded to the Clerk of the Court pursuant to 28
27   U.S.C. § 1915(b)(2).
28   ///
                                                    4
                                                                                3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.151 Page 5 of 17



 1   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
 2         A.     Standard of Review
 3         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
 4   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
 5   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it,
 6   which is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
 7   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 8   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
 9   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
10   the targets of frivolous or malicious suits need not bear the expense of responding.’”
11   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citation omitted).
12         “The standard for determining whether a plaintiff has failed to state a claim upon
13   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
14   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
15   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
16   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
17   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
18   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
19   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
20   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
21         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
22   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
23   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
24   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
25   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
26   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
27   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
28   ///
                                                   5
                                                                               3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.152 Page 6 of 17



 1         B.     Plaintiff’s Factual Allegations
 2         Plaintiff’s Complaint and Exhibits detail what he believes to be a far reaching
 3   conspiracy within the California Department of Corrections and Rehabilitation (“CDCR”)
 4   to falsely identify him as a rapist or child rapist as a means to incite fellow inmates to kill
 5   him. See Compl. at 22-40; Exhs. at 1-42. He alleges that various corrections officers at both
 6   Calipatria State Prison (“CSP”) and RJD, prison medical staff, medical staff of the Pioneer
 7   Medical Center, a superior court judge, one of his former attorneys, the San Diego County
 8   District Attorney’s Office, owners of companies named “Predator Alert” and “Baby Alert”
 9   (sued as “John or Jane Doe”), and Mark Zuckerberg are members of this conspiracy and
10   have committed various acts to further the conspiracy. Id. These acts include: falsely
11   communicating to Plaintiff’s fellow inmates, through personal communication and
12   loudspeaker announcements, that Plaintiff is a rapist/child rapist, placing specific inmates
13   in Plaintiff’s cell to kill or attack him, and plotting to stage an escape attempt by Plaintiff
14   during which Defendants would kill him. Id. Defendants allegedly told inmates they would
15   not be prosecuted if they killed Plaintiff. See Compl. at 38; Exhs. A-F.
16         Plaintiff also alleges that medical staff at Pioneer Medical Center, where Plaintiff
17   was taken for treatment, performed needless blood tests, retained his urine for unknown
18   purposes, and tricked him into signing a document that purportedly “signed his life away.”
19   Compl. at 26-28. In addition, Plaintiff alleges that prison staff placed a camera inside his
20   cell in the Administrative Segregation Unit (“ASU”) at RJD which was then broadcast on
21   Facebook Live. Id. at 29-31. Female prison staff also watched the camera feed, and
22   according to Plaintiff, viewed him while he was urinating and ridiculed his penis size. Id.
23   The camera feed was also linked to websites named “Predator Alert” and “Baby Alert”
24   which broadcast false allegations that Plaintiff is a rapist or child rapist and put out a
25   multimillion dollar bounty for him. Id.
26         Finally, Plaintiff also alleges that prison staff have urinated into his food and blocked
27   his radio from receiving a signal. Id. at 31-37. He further claims that medical staff at
28   ///
                                                    6
                                                                                3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.153 Page 7 of 17



 1   Pioneer Medical Center placed implants in his head which monitor his brainwaves
 2   broadcast his thoughts on Facebook Live. Id.
 3         C.     42 U.S.C. § 1983
 4         “Section 1983 creates a private right of action against individuals who, acting under
 5   color of state law, violate federal constitutional or statutory rights.” Devereaux v. Abbey,
 6   263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of substantive
 7   rights, but merely provides a method for vindicating federal rights elsewhere conferred.”
 8   Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks and citations
 9   omitted). “To establish § 1983 liability, a plaintiff must show both (1) deprivation of a right
10   secured by the Constitution and laws of the United States, and (2) that the deprivation was
11   committed by a person acting under color of state law.” Tsao v. Desert Palace, Inc., 698
12   F.3d 1128, 1138 (9th Cir. 2012).
13         D.     Rule 8
14         Rule 8 of the Federal Rules of Civil Procedure provides that in order to state a claim
15   for relief in a pleading it must contain “a short and plain statement of the grounds for the
16   court’s jurisdiction” and “a short and plain statement of the claim showing that the pleader
17   is entitled to relief.” Fed.R.Civ.P. 8(a)(1) & (2); see McHenry v. Renne, 84 F.3d 1172,
18   1178–80 (9th Cir. 1996) (upholding Rule 8(a) dismissal of complaint that was
19   “argumentative, prolix, replete with redundancy, and largely irrelevant”); Cafasso, United
20   States ex rel. v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir. 2011)
21   (citing cases upholding Rule 8 dismissals where pleadings were “verbose,” “confusing,”
22   “distracting, ambiguous, and unintelligible,” “highly repetitious,” and comprised of
23   “incomprehensible rambling”). As such, the Court concludes that the bulk of Plaintiff’s
24   Complaint fails to comply with Rule 8.
25         E.     Discussion
26         Plaintiff’s forty-seven (47) page Complaint and forty-two (42) pages of Exhibits are
27   a litany of delusional allegations against twenty-nine (29) Defendants who he believes to
28   be involved in a conspiracy to kill him. With the exception of the Eighth Amendment and
                                                   7
                                                                               3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.154 Page 8 of 17



 1   First Amendment retaliation claims discussed below, his allegations are mostly implausible
 2   and delusional. A pleading is “factual[ly] frivolous[]” if “the facts alleged rise to the level
 3   of the irrational or the wholly incredible, whether or not there are judicially noticeable facts
 4   available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 25-26 (1992). “[A]
 5   complaint, containing as it does both factual allegations and legal conclusions, is frivolous
 6   where it lacks an arguable basis either in law or in fact. . . . [The] term ‘frivolous,’ when
 7   applied to a complaint, embraces not only the inarguable legal conclusion, but also the
 8   fanciful factual allegation.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). When
 9   determining whether a complaint is frivolous, the court need not accept the allegations as
10   true, but must “pierce the veil of the complaint’s factual allegations,” id. at 327, to
11   determine whether they are “‘fanciful,’ ‘fantastic,’ [or] ‘delusional.’” Denton, 504 U.S. at
12   33 (quoting Neitzke, 490 U.S. at 328).
13         Thus, to the extent Plaintiff claims that the CDCR, wardens, prison staff, medical
14   center staff, the Attorney General of California, Deputy Attorneys General, a superior court
15   judge, a private attorney, Mark Zuckerberg, the District Attorney of San Diego, and owners
16   of websites are involved in a conspiracy to kill him, broadcast a livestream of his cell on
17   Facebook Live and on websites, place a bounty on him, and insert implants in his head to
18   monitor his brainwaves and thoughts, these allegations “rise to the level of the irrational or
19   the wholly incredible.” Denton, 504 U.S. at 33. Because these claims are factually
20   frivolous, they must be dismissed as to the Defendants involved pursuant to 28 U.S.C.
21   § 1915(e)(2)(B)(i) and 19195A(b) without leave to amend. See Lopez v. Smith, 203 F.3d
22   1122, 1127 n.8 (9th Cir. 2000) (en banc) (noting that if a claim is classified as frivolous,
23   “there is by definition no merit to the underlying action and so no reason to grant leave to
24   amend).
25                1.     Eighth Amendment Claims
26         Plaintiff does, however, make some specific allegations about several individual
27   prison officials’ actions. For example, Plaintiff alleges that in August of 2019, unnamed
28   correctional peace officers at CSP began “introducing publications” that falsely identified
                                                    8
                                                                                3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.155 Page 9 of 17



 1   Plaintiff as a rapist and child rapist with the intent to incite inmates to attack him. Compl.
 2   at 21. Plaintiff further claims that “on or about the 20th day of March 2020,” Defendant
 3   Villa “falsely assert[ed] the Plaintiff is a ‘rapist” and ‘child molester’ . . . [and] a ‘baby
 4   rapist’ and ‘kid rapist.’” Id. at 22. According to Plaintiff, Villa spoke to Defendants
 5   Rohotas, Goodson and Cowey “and various inmates, which Defendant Villa direct[ed] . . .
 6   to ‘remove’ and otherwise physically harm Plaintiff.” Id. Plaintiff further alleges that “[o]n
 7   or about the 22nd day of March, 2020,” Defendants Villa, Rohotas, and Allegre were
 8   talking with each other when “an inmate in or about cell 104-107 summed[ed] Defendant
 9   Allegre” and told him “of a plot to seriously injure or even kill the Plaintiff.” Id. Allegre
10   responded that he wanted to see Plaintiff “get fucked up or killed.” Id. Defendants Goodson
11   and Cowey arrived at the same location and were told of the threat to Plaintiff. Id. at 23.
12   They responded by “laugh[ing] and jok[ing] and agreed with Allegre that they also wanted
13   to see Plaintiff injured. Id. Defendant Rohotas told Allegre and Cowey not to intervene and
14   to permit inmates to “roll him [the Plaintiff] up.” Id.
15         On March 26, 2020, Plaintiff told an unnamed correctional peace officer about the
16   threats to his life and was taken to the program office. Id. He was placed in CSP’s ASU on
17   that same date by Defendant Cowey because “confidential information was received
18   indicat[ing] [Plaintiff has] been targeted for assault on Facility D.” See Exh. D. According
19   to Plaintiff, Defendant Cowey told him he did not believe there was a threat to Plaintiff’s
20   life but rather that Plaintiff was trying to “roll up” because he “ran up a debt on the yard
21   and is trying to avoid paying it.” Compl. at 23.
22         On April 2, 2020, Plaintiff was in CSP’s ASU. Id. at 24; Exh. A at 10. While there,
23   Plaintiff alleges he heard unnamed correctional officers on 2nd and 3rd watch discussing
24   placing specific inmates in Plaintiff’s cell in order to kill him. Compl. at 25; Exh. A. at 10.
25   He alleges he also heard these individuals discuss their plans to raid Plaintiff’s ASU cell
26   and kill him. Compl. at 25. Plaintiff claims the stress of the threats made by Defendants
27   Villa, Rohotas, Goodson, Allegre, Cowey and the ASU correctional officers on 2nd and
28   3rd watch “[took] a toll on the Plaintiff’s health,” and when officers entered his cell they
                                                   9
                                                                               3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.156 Page 10 of 17



 1    found Plaintiff “sprawled out on the floor of the cell unable to feel [his] legs and
 2    experiencing chest pains.” Id. at 26. After being examined at the Correctional Treatment
 3    Center (“CTC”), staff determined Plaintiff would need to be treated by an outside medical
 4    facility; Plaintiff was taken by wheelchair to Pioneer Medical Center and later released. Id.
 5          Threats to both Plaintiff’s safety and health are subject to the Eighth Amendment’s
 6    demanding deliberate indifference standard. See Farmer v. Brennan, 511 U.S. 825, 834,
 7    837 (1994); Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016). “A prison official
 8    acts with ‘deliberate indifference . . . only if the [official] knows of and disregards an
 9    excessive risk to inmate health and safety.’” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th
10    Cir. 2004) (quoting Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002),
11    overruled on other grounds by Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1076 (9th
12    Cir. 2016)). “Under this standard, the prison official must not only ‘be aware of facts from
13    which the inference could be drawn that a substantial risk of serious harm exists,’ but that
14    person ‘must also draw the inference.’” Id. (quoting Farmer, 511 U.S. at 837). In addition,
15    a Plaintiff must allege he suffered a physical injury which is more than de minimus. Oliver
16    v. Keller, 289 F.3d 623, 627 (9th Cir. 2002); Fournerat v. Fleck, No. EDCV 19-0961 AB
17    (AS), 2020 WL 4495483, at *6 (C.D. Cal. July 7, 2020).
18          “California’s . . . prisoners may be murderers, rapists, drug dealers, and child
19    molesters, but California is responsible for protecting even those sorts of people from
20    murder by other prisoners. Indeed, the Eighth Amendment requires that prison officials
21    ‘must take reasonable measures to guarantee the safety of the inmates.’” United States v.
22    Williams, 842 F.3d 1143, 1153 (9th Cir. 2016) (quoting Farmer, 511 U.S. at 833 (“[P]rison
23    officials have a duty [under the Eighth Amendment] . . . to protect prisoners from violence
24    at the hands of other prisoners.”)). Under these standards, the Court concludes that, when
25    liberally construed, Plaintiff’s allegations are serious and specific enough to plausibly state
26    an Eighth Amendment claim for relief as to Defendants Villa, Rohotas, Goodson, Allegre
27    and Cowey. See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; Valandingham v.
28    Bojorquez, 866 F.2d 1135, 1139 (9th Cir. 1989) (labeling prisoner a “snitch” in the
                                                    10
                                                                                3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.157 Page 11 of 17



 1    presence of other inmates is sufficient to state a claim of deliberate indifference to an
 2    inmate’s safety); Crane v. Gonzales, No. CV-F-03-6339 OWW WMW P, 2008 WL
 3    2168927, at *2 (E.D. Cal. May 23, 2008) (calling a prisoner a “child molester” in presence
 4    of fellow inmates stated Eighth Amendment claim), report and recommendation adopted,
 5    No. CV-F-03-6339 LJO WMW PC, 2008 WL 2676780 (E.D. Cal. June 30, 2008); Adams
 6    v. Tilton, No. 1:07-CV-00791 GSA PC, 2009 WL 2915100, at *13 (E.D. Cal. Sept. 9, 2009)
 7    (calling plaintiff a “Chester” in front of other inmates is akin to calling him a “snitch”).
 8          The claims against unnamed ASU correctional officers on 2nd and 3rd watch, whom
 9    Plaintiff merely describes as “All Calipatria State Prison Administrative Segregation
10    Corrections Officers and Medical Department Staffing Persons,” however, must be
11    dismissed pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b) because Plaintiff has made
12    no specific allegations against any individual ASU correctional officer in relation to his
13    Eighth Amendment claims. “A plaintiff may refer to unknown defendants as Defendant
14    John Doe 1, John Doe 2, John Doe 3, and so on, but he must allege specific facts showing
15    how     each     particular   doe     defendant     violated     his   rights.”    Cuda        v.
16    Employees/Contractors/Agents at or OCCC, 2019 WL 2062945, at *3-4 (D. Haw. May 9,
17    2019). A plaintiff may seek discovery to obtain the names of the Does and later amend his
18    pleading in order to substitute the true names of those defendants, unless it is clear that
19    discovery will not uncover their identities, or that his complaint is subject to dismissal on
20    other grounds. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (emphasis
21    added) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). Here, with respect
22    to the unnamed 2nd and 3rd Watch ASU Officers, Plaintiff has failed to link any particular
23    constitutional violation to any specific individual state actor. Plaintiff must, at a minimum,
24    allege some factual content to describe how each individual person he seeks to sue violated
25    the Constitution. Iqbal, 556 U.S. at 676-77; Ewing v. City of Stockton, 588 F.3d 1218, 1235
26    (9th Cir. 2009); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). He may not attribute
27    liability to a group of unidentified defendants, but must “set forth specific facts” as to each
28    ///
                                                    11
                                                                                3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.158 Page 12 of 17



 1    individual defendant’s wrong. Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); see also
 2    Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
 3                 2.     Retaliation Claim
 4          Plaintiff also alleges that “on or about the 20th day of March 2020,” Defendant Villa
 5    “falsely assert[ed] the Plaintiff is a ‘rapist” and ‘child molester’ . . . [and] a ‘baby rapist’
 6    and ‘kid rapist,’” and that this action was “seemingly in retaliation for the Plaintiff having
 7    petition[ed] the government for the redress of grievances re: mail crimes . . . .” Compl. at
 8    22. To state a valid First Amendment retaliation claim, Plaintiff must assert: (1) a state
 9    actor took some adverse action against him, (2) the adverse action was taken because he
10    engaged in some protected conduct, (3) the state actor’s acts “would chill or silence a
11    person of ordinary firmness from future First Amendment activities,” and (4) the adverse
12    action “did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson,
13    408 F.3d 559, 567-68 (9th Cir. 2005) (internal quotation marks and emphasis omitted).
14    “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he
15    suffered some other harm,” Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009), that is
16    “more than minimal.” Rhodes, 408 F.3d at 568 n.11.
17          Plaintiff’s March 20, 2020 allegations against Defendant Villa suggest he seeks to
18    bring both an Eighth Amendment as well as a First Amendment retaliation claim against
19    him. Plaintiff has alleged sufficient facts to establish that Villa (a state actor) took some
20    adverse action against him (falsely asserted Plaintiff was a rapist, child molester, baby
21    rapist and kid rapist), and that Villa’s actions “would chill or silence a person of ordinary
22    firmness from future First Amendment activities.” Rhodes, 408 F.3d at 567-78. Further,
23    there is no “legitimate correctional goal” served by falsely labeling Plaintiff as a rapist or
24    child rapist. Whether Plaintiff has alleged sufficient facts to show Villa took this action
25    because Plaintiff engaged in protected conduct, however, is not as evident. Plaintiff states
26    Villa made the false accusations against him “seemingly” because Plaintiff “petitioned the
27    government for the redress of grievances.” Compl. at 22. Plaintiff has not explained exactly
28    what grievances he filed or when he filed them, but he does claim that Villa interfered with
                                                    12
                                                                                 3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.159 Page 13 of 17



 1    his mail in some manner and that the grievances he filed were regarding “mail crimes.” Id.
 2    Thus, at this stage of the proceedings, the Court concludes that Plaintiff has also pled
 3    sufficient facts to plausibly state a retaliation claim against Defendant Villa regarding the
 4    March 20, 2020 incident. Iqbal, 556 U.S. at 678.
 5    III.   Motion for a Preliminary Injunction and a Temporary Restraining
 6           Order [ECF No. 2]
 7           Plaintiff also seeks immediate injunctive relief. See Mot. for TRO, ECF No. 2. In his
 8    motion, Plaintiff makes the same basic allegations as he does in his Complaint. Id. He asks
 9    the Court to enjoin the Defendants from imposing “the domestic terrorism and conspiracy
10    against rights . . . upon the neutral, presently peaceful Plaintiff,” and asks that an order
11    issue “restraining such Defendants from perpetrating such domestic terrorism and
12    conspiracy against rights, that transpire on a continuous basis, against the Plaintiff. Id. at
13    2.
14           To the extent Plaintiff seeks a TRO without notice upon an adverse party, he cannot
15    prevail because his submission fails to set out “specific facts in an affidavit or a verified
16    complaint . . . [which] clearly show that immediate and irreparable injury, loss, or damage
17    will result . . . before the adverse party can be heard in opposition.” Fed. R. Civ. P.
18    65(b)(1)(A); Gomez v. Vernon, 255 F.3d 1118, 1128 (9th Cir. 2001) (“[I]njunctive relief is
19    ‘to be used sparingly, and only in a clear and plain case,’” especially when the court is
20    asked to enjoin the conduct of a state agency) (quoting Rizzo v. Goode, 423 U.S. 362, 378
21    (1976)).
22           Second, a plaintiff seeking a preliminary injunction must establish: (1) a likelihood
23    of succeed on the merits; (2) a likelihood that plaintiff will suffer irreparable harm in the
24    absence of preliminary relief; (3) that the balance of equities tips in his favor; and (4) that
25    an injunction is in the public interest. Winter v. Natural Res. Def. Council, 555 U.S. 7, 20
26    (2008). “The standard for issuing a temporary restraining order is identical to the standard
27    for issuing a preliminary injunction.” Lockheed Missile & Space Co., Inc. v. Hughes
28    Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995); see also Stuhlbarg Intern. Sales
                                                    13
                                                                                3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.160 Page 14 of 17



 1    Co., Inc. v. John D. Brushy and Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (standards
 2    for issuing a TRO are “substantially identical” to those for issuing a preliminary
 3    injunction). As the movant, Plaintiff “must do more than merely allege imminent harm
 4    sufficient to establish standing; [he] must demonstrate immediate threatened injury as a
 5    prerequisite to preliminary injunctive relief.” Caribbean Marine Servs. Co., Inc. v.
 6    Baldrige, 844 F.2d 668, 674-675 (9th Cir. 1988) (speculative injury does not constitute
 7    irreparable harm sufficient to warrant granting a preliminary injunction) (internal citations
 8    omitted).
 9          Plaintiff’s allegations do not meet these standards. The bulk of his claims are
10    frivolous, therefore he has not and cannot show any likelihood of success on the merits of
11    those claims. See Pimental v. Dreyfus, 670 F.3d 1096, 1111 (9th Cir. 2012) (stating that
12    “at an irreducible minimum,” the party seeking immediate injunctive relief “must
13    demonstrate a fair chance of success on the merits, or questions serious enough to require
14    litigation”). And while a few of his allegations are sufficient to survive initial screening,
15    he has not established that he will “suffer irreparable harm in the absence of preliminary
16    relief,” nor has he “demonstrated immediate threatened injury.” Winter, 555 U.S. at 20;
17    Caribbean Marine Servs. Co., Inc., 844 F.2d at 674-675. For these reasons, Plaintiff’s
18    Motion for TRO and Preliminary Injunction (ECF No. 2) is DENIED.
19    IV.   Conclusion and Order
20          For the reasons explained, the Court:
21          1.     GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
22    (ECF No. 3).
23          2.     DIRECTS the Secretary of the CDCR, or his designee, to forward whatever
24    the full $350 owed in monthly payments in an amount equal to twenty percent (20%) of
25    the preceding month’s income to the Clerk of the Court each time the amount in Plaintiff’s
26    account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL PAYMENTS MUST BE
27    CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
28    ACTION.
                                                    14
                                                                              3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.161 Page 15 of 17



 1          3.      DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
 2    Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
 3          4.      DENIES Plaintiff’s Motion for TRO (ECF No. 2).
 4          5.      DISMISSES Plaintiff’s claims as to the following Defendants as frivolous
 5    pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and DIRECTS the Clerk of Court
 6    to terminate them as parties in this case:
 7               • Ralph Diaz
 8               • W.L. Montgomery
                 • All Calipatria State Prison Administrative Segregation Correctional
 9                 Officers and Medical Department Staffing Persons
10               • Weschel, CCII, Fac. D, Calipatria
                 • All Calipatria State Prison Correctional Peace Officers
11               • All Pioneer’s Medical Center Staffing Persons
12               • All RJD Correctional Facility, Fac. D, Bldg. 7 Staffing Persons,
                   Correctional Peace Officers, Medical Dept. Staffing Persons, and
13
                   Mental Health Staffing Persons
14               • Warden, RJD Correctional Facility
15               • M. Guevera Ortega, PERN #121759
                 • R. Covert, Correctional Facility Inmate Appeals Office
16               • All RJD Correctional Facility, Fac. A, Bldg. 5 2nd and 3rd Watch
17                 Correctional Peace Officers
                 • Deborah B. Wadleigh, Supervising Deputy Attorney General
18               • Jeremy Doernberger, Deputy Attorney General
19               • Xavier Becerra, Attorney General
                 • John or Jane Doe I
20
                 • John or Jane Doe II
21               • CCPOA
22               • CDCR
                 • State of California
23               • Theresa Canepa, Judge of the Superior Court
24               • Linda Fullerton
                 • Mark Zuckerberg, Facebook, CEO/Chairman/President
25
                 • District Attorney, County of San Diego
26               • E. Frijas, CCII at RJD
27    ///
28    ///
                                                   15
                                                                            3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.162 Page 16 of 17



 1          6.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
 2    1) upon Defendants VILLA, ROHOTAS, GOODSON, ALLEGRE and COWEY and
 3    forward it to Plaintiff along with a blank U.S. Marshal Form 285. In addition, the Clerk
 4    will provide Plaintiff with a certified copy of this Order, a certified copy of his Complaint
 5    and the summons so that he may serve them upon Defendants VILLA, ROHOTAS,
 6    GOODSON, ALLEGRE and COWEY.
 7          7.     Upon receipt of this “IFP Package,” Plaintiff must complete the Form 285s as
 8    completely and accurately as possible, include an address where each named Defendant
 9    may be found and/or subject to service, and return them to the United States Marshal
10    according to the instructions the Clerk provides in the letter accompanying his IFP package.
11          8.     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
12    upon the named Defendants as directed by Plaintiff on the USM Form 285s provided to
13    him. All costs of that service will be advanced by the United States. See 28 U.S.C.
14    § 1915(d); Fed. R. Civ. P. 4(c)(3).
15          9.     ORDERS Defendants, once they have been served, to reply to Plaintiff’s
16    Complaint within the time provided by the applicable provisions of Federal Rule of Civil
17    Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be
18    permitted to “waive the right to reply to any action brought by a prisoner confined in any
19    jail, prison, or other correctional facility    under section 1983,” once the Court has
20    conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and
21    thus, has made a preliminary determination based on the face on the pleading alone that
22    Plaintiff has a “reasonable opportunity to prevail on the merits,” the defendant is required
23    to respond); and
24          10.    ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
25    serve upon Defendants, or, if appearance has been entered by counsel, upon Defendants’
26    counsel, a copy of every further pleading, motion, or other document submitted for the
27    Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every
28    original document he seeks to file with the Clerk of the Court, a certificate stating the
                                                     16
                                                                              3:20-cv-01270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 5 Filed 09/23/20 PageID.163 Page 17 of 17



 1    manner in which a true and correct copy of that document has been was served on
 2    Defendants or their counsel, and the date of that service. See S.D. Cal. CivLR 5.2. Any
 3    document received by the Court which has not been properly filed with the Clerk or which
 4    fails to include a Certificate of Service upon Defendants may be disregarded.
 5          IT IS SO ORDERED.
 6
 7    DATED: September 23, 2020             _________________________________________
 8                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 17
                                                                            3:20-cv-01270-LAB-MDD
